Citation Nr: 1124695	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-19 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to October 1983, and had additional periods of service in the Army Reserve and Pennsylvania Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a low back disorder.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2007.  A copy of the hearing transcript has been associated with the claims file.  The matter was then remanded by the Board in July 2007 and June 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary in order to correctly adjudicate the Veteran's claim.

1.  Competency and Credibility

The Veteran initially stated that she first injured her back while unloading equipment from a truck at Fort Dix in 1993.  See January 2007 Hearing Transcript.  Review of the record also indicates that she later reported having back pain back in 1982 and 1991.  See July 2009 VA Examination Report.  Recently, she reported straining her back during a two-week training sometime between 1989 and 1993.  See June 2010 VA Examination Report.  She sustained an additional injury in June 2000.  See October 2006 VA Form 646.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997). 

Here, the Board notes that the Veteran has made several inconsistent statements regarding back injuries sustained during service, and therefore the probative value of these statements is greatly diminished.   Moreover, service treatment records reflect no diagnoses or treatment of a back injury prior to September 1993.  During that month, the Veteran underwent a periodic examination in which she reported a history of low back pain dating back to earlier that year.  Examination of the spine was normal.  There is also documentation of an aggravated injury to the low back after carrying duffel bags in June 2000.  See June 2000 Statement of Medical Examination.

In light of this evidence, the Board finds that the additional development to be undertaken should focus on low back findings documented in the Veteran's treatment records, specifically the history of a low back injury noted in 1993 and the low back injury recorded in June 2000.

2.  Periods of Service and VA Opinion

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2010).  Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

This matter was previously remanded, in part, to obtain the precise dates of the Veteran's ADT and IADT during her service in the Army Reserves.  As noted in the prior remand, the RO received sufficient information to determine that the Veteran's period of service with the Pennsylvania National Guard from January 1993 to July 1999 resulted in a discharge under other than honorable conditions.  See December 2009 rating decision.  This determination bars the Veteran from receiving compensation for disabilities incurred in or aggravated by her service during this period.  See 38 C.F.R. § 3.12.

Insufficient documentation was received to verify the Veteran's periods of ADT and IADT.  There is no indication that further attempts to obtain this information would be worthwhile.  Nonetheless, the Board notes that documentation of a low back injury in June 2000 specifically stated that the injury was incurred in the line of duty.  Therefore, the Board concedes that this injury occurred during a period of ADT or IADT.  

Service treatment records also reflect a history of a back injury in 1993.  As noted above, compensation is barred for any disabilities arising during this time.  However, treatment records generated since 1993 consistently reflect a history of low back pain, though no abnormalities were ever noted on examination.  Therefore, the appropriate inquiry is to determine whether the Veteran had a pre-existing back condition in June 2000 at the time of her documented injury.  If so, an opinion should be obtained as to whether that injury was aggravated beyond its normal progression by the injury documented in 2000.  If the Veteran did not have a pre-existing low back condition, then the examiner should opine as to whether her current condition is related to the injury in 2000.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the examiner who conducted the July 2010 VA examination in this case for a supplemental opinion.  The examiner should review the claims file, and specifically review the Veteran's service treatment records, particularly those generated between September 1993 and December 2002.  The examiner should address the following questions:

(a) Whether it is at least as likely as not that the Veteran had a pre-existing low back injury at the time of her June 2000 documented low back strain.  In answering this question, the examiner should consider, among other things, examination reports and medical history generated prior to June 2000.

(b)  If the examiner concludes that there was a pre-existing low back condition, he should then determine whether it is at least as likely as not that such a condition was aggravated by the Veteran's June 2000 low back strain (i.e., underwent an increase in severity, beyond natural progression).  

(c)  If the examiner determines that there was not a pre-existing low back condition at the time of the June 2000 injury, then he should determine whether it is at least as likely as not that the Veteran's current chronic low back strain was incurred in June 2000 or otherwise related to the June 2000 injury.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

The examiner should review the claims file and provide a rationale as to any opinions expressed.  If an opinion cannot be offered without resort to speculation, the examiner should state this, and provide an explanation as to why the opinion is speculative.

2.  If the June 2010 VA examiner is not available, then the claims folder should be forwarded to another suitably qualified examiner in the appropriate specialty to respond to the above inquiry.  The examiner should fully comply with the instructions above and respond to all of the questions posed.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


